Citation Nr: 1518661	
Decision Date: 04/30/15    Archive Date: 05/05/15

DOCKET NO.  11-00 263A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral Morton's disease and anterior metatarsalgia.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from March 1976 to February 1980.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In July 2014, the Veteran elected the Disabled American Veterans (DAV) as his representative as reflected in a VA Form 21-22 (APPOINTMENT OF VETERANS SERVICE ORGANIZATION AS CLAIMANT'S REPRESENTATIVE).

In addition to a paper claims folder, the record on appeal includes documents stored electronically in the Veterans Benefits Management System (VBMS) and Virtual VA.  Notably, the VA Form 21-22 in favor of DAV is located in VBMS.


FINDING OF FACT

On June 16, 2014, prior to the promulgation of a decision in the appeal, the Veteran withdrew from appeal the issue of entitlement to service connection for bilateral Morton's disease and anterior metatarsalgia.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal of the issue of entitlement to service connection for bilateral Morton's disease and anterior metatarsalgia have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On June 16, 2014, the Veteran contacted the Lexington RO requesting to withdraw his appeal for docket number 11-00 263A.  The report of contact has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  He previously submitted written documents in May 2014 reiterating his intent to withdraw any pending appeals.  Hence, there remains no allegation of error of fact or law for appellate consideration with regard to the claim of entitlement to service connection for bilateral Morton's disease and anterior metatarsalgia.  Accordingly, the Board does not have jurisdiction to review the appeal pertaining to this issue and it must be dismissed.


ORDER

The appeal is dismissed.




		
MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


